Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 14, 2022. Claims 1, 3-4, 6-8, 10-12, 14-15, 18-20, 22, 24, 28-29, 31, 33-34, 36, 38-40 and 42-43 are pending. Claims 15, 18-20, 22, 24, 28-29, and 38 are withdrawn. Claims 1, 3-4, 6-8, 10-12, 14, 31, 33-34, 36, 39-40, 42 and 43 are currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(Previous Rejection – Withdrawn) Claims 1, 3-4, 6-8, 10-12, 14, 31, 33-34, 36 and 39-41 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
This rejection is withdrawn in view of amendments filed on Feb. 14, 2022.

(New Rejection – Necessitated by Amendment) Claims 1, 3-4, 6-8, 10-12, 14, 31, 33-34, 36, 39-40, 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The base claim 1, as amended, recites “a modified ferritin subunit derived from a wildtype Archaeoglobus fulgidus ferritin assembly subunit comprising the amino acid sequence set forth in SEQ ID NO: 1”. By using the word “derived” the limitation is not clear what characteristics of the SEQ ID NO: 1 must be maintained to be considered as being “derived” from a wildtype Archaeoglobus fulgidus ferritin assembly subunit.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Previous Rejection – Withdrawn) Claims 1, 3-4, 6-8, 10-12, 14, 31, 33-34, 36 and 39-41 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
This rejection is withdrawn in view of the amendment filed on Feb. 14, 2022.

(New Rejection – Necessitated by Amendment) Claims 1, 3-4, 6-8, 10-12, 14, 31, 33-34, 36, 39-40, 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The base claim 1, as amended, is drawn to an engineered thermostable ferritin assembly comprising a modified ferritin subunit derived from a wildtype Archaeoglobus fulgidus ferritin assembly subunit comprising the amino acid sequence set forth in SEQ ID NO: 1, wherein the modified ferritin subunit lacks an unstructured carboxy-terminal sequence that said wildtype ferritin assembly subunit possesses, and wherein the engineered thermostable ferritin assembly exhibit enhanced thermostability relative to said wildtype ferritin assembly and is stable at lower salt concentrations than said wildtype ferritin assembly. The amendment requires lacking of “an unstructured carboxy-terminal sequence” without further specifying what amino acid residues are to be removed.

1. An example of a modified ferritin subunit comprising residues 1-164 is set forth in SEQ ID NO: 2. As those of skill in the art would recognize, residues can be present beyond the last residue in the modified ferritin subunit that results from, e.g., cloning sites, that do not impact the engineered ferritin assembly function. For example, as shown in Table 1, AfFtn subunit with truncation of unstructured C-terminus comprise the residues "TS" that resulted from a cloning site (restriction site) in the cloning plasmid.” See [0041]. The specification shows results on thermostability studies on an AfFtnC. See e.g. Figure 7-9. The specification does not appear to specify which C-terminal region was lacking in the AfFtnC used in the studies that generated the thermostability results. On the other hand, Table 1 shows AfFtnC embodiments with aa 165-173 removed. Therefore, even though the specification teaches that any lengths of the 
Therefore, the specification does not provide sufficient written description support that the applicant is in possession of the invention in the scope as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(New Rejection – Necessitated by Amendment) Claims 1, 3-4, 6, 10-12, 14, 31, 33-34, 36 and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US 2019/0030134 A1, published Jan. 31, 2019, PCT filed on Sep. 25, 2015; foreign filing date: Sep. 25, 2014).
 These claims, as amended, are drawn to an engineered thermostable ferritin assembly comprising a modified ferritin subunit derived from a wildtype Archaeoglobus fulgidus ferritin assembly subunit comprising the amino acid sequence set forth in SEQ ID NO: 1, wherein the modified ferritin subunit lacks an unstructured carboxy-terminal sequence that said wildtype ferritin assembly subunit possesses, and wherein the 
Lim teaches an invention relating to protein nanocages comprising a melanocyte-targeting moiety and pharmaceutical compositions comprising the protein cages as well as methods for treating or diagnosing hyperpigmentation disorders or other melanocyte-related disorders using the protein nanocages or pharmaceutical compositions. See e.g. Abstract.
Lim teaches that the protein nanocage can be composed of protein units selected from the group consisting of Bacillus stearothermophilus E2 protein of pyruvate dehydrogenase multi-enzyme complex (E2) having the amino acid sequence of SEQ ID NO:1, E2LC2 protein having the amino acid sequence of SEQ ID NO:2, Archaeoglobus fulgidus Ferritin (AfFtn) having the amino acid sequence of SEQ ID NO:3, AfFtn-AA protein having the amino acid sequence of SEQ ID NO:4, Homo sapiens (Human) Ferritin (HsFtn) heavy chain having the amino acid sequence of SEQ ID NO:5, HsFtn light chain having the amino acid sequence of SEQ ID NO:6, and variants, analogues
and derivatives thereof. See e.g. [0007]. Lim teaches that the object of the invention is to provide a technique for melanocyte-targeted delivery of therapeutic and/or diagnostic agents, and that the invention provides protein nanocages functionalized with melanocyte-targeting and drug delivery capabilities, taking advantage of the properties inherent to the protein nanocages of the invention. See e.g. [0029].
Alignment between instant SEQ ID NO: 1 and SEQ ID NO: 4 (170 aa in length) of Lim is shown below:
SEQ1       1 MASISEKMVEALNRQINAEIYSAYLYLSMASYFDSIGLKGFSNWMRVQWQEELMHAMKMF 60

SEQ4       1 MASISEKMVEALNRQINAEIYSAYLYLSMASYFDSIGLKGFSNWMRVQWQEELMHAMKMF 60

Qy        61 DFVSERGGRVKLYAVEEPPSEWDSPLAAFEHVYEHEVNVTKRIHELVEMAMQEKDFATYN 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 DFVSERGGRVKLYAVEEPPSEWDSPLAAFEHVYEHEVNVTKRIHELVEMAMQEKDFATYN 120

Qy       121 FLQWYVAEQVEEEASALDIVEKLRLIGEDKRALLFLDKELSLRQFTPPAE 170
             |||||||||||||||||||||||||||||  |||||||||||||||||||
Db       121 FLQWYVAEQVEEEASALDIVEKLRLIGEDAAALLFLDKELSLRQFTPPAE 170
Accordingly, Lim teaches an engineered ferritin assembly comprising a modified ferritin subunit derived from a wildtype Archaeoglobus fulgidus ferritin assembly subunit comprising the amino acid sequence set forth in SEQ ID NO: 1, wherein the modified ferritin subunit lacks an unstructured carboxy-terminal sequence that said wildtype ferritin assembly subunit possesses. It is silent on whether the engineered ferritin assembly exhibit enhanced thermostability relative to the wildtype AF ferritin assembly and is stable at lower salt concentrations than said wildtype ferritin assembly. However, the AfFtn assembly of Lim comprising C-terminally truncated subunit set forth in SEQ ID NO: 4 is indistinguishable in structure from the engineered AfFtn of the claimed invention, it is reasonable to expect that it would have the same properties, including properties relating to thermostability.
The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the AfFtn assembly comprising the C-terminally truncated subunit set forth in SEQ ID NO: 4 of Lim does not have the thermostability properties as claimed. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from that taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – Withdrawn) Claims 1, 3-4, 6, 10-12, 14, 31, 33-34, 36 and 39-41 were rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (J. Biol. Chem. 1988, 263: 18086-18092. Of record in the previous Office action), Ohtomo et al. (Biochemistry 2015, 54, 6243−6251. Submitted in IDS filed on Sept. 28, 2021), Fan et al. (Biochemistry 2009, 48, 5623–5630. Submitted in IDS filed on Sept. 28, 2021), and Swift et al. (Langmuir 2009, 25(9), 5219–5225).
This rejection is withdrawn in view of the amendment filed on Feb. 14, 2022.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648